Exhibit 10.12
EXECUTION VERSION
HEDGE PLEDGE AND SECURITY AGREEMENT AND IRREVOCABLE PROXY
dated as of
August 14, 2008
among
RESIDENTIAL FUNDING COMPANY, LLC,
GMAC MORTGAGE, LLC
and certain of their Affiliates from time to time parties hereto,
as Grantors
and
GMAC, LLC, as Hedge Counterparty

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                          Page  
1. Definitions; Deemed Control, Delivery and Endorsement; Interpretative
Provisions
            2  
2. Grant of Security Interest by Borrowers, the Guarantors
            9  
3. Grant of Security Interest by Equity Pledgors
            11  
4. Grant of Security Interest by FABS Grantors
            12  
5. Grant of Security Interest by Additional Account Parties
            13  
6. Grant of Security Interest by Grantors
            14  
7. Representations and Warranties
            14  
8. Grantor Remains Liable; Nature of Security Interest; Subrogation, etc.
            16  
9. Collections, etc.
            18  
10. Release
            18  
11. Agreements of the Grantors
            18  
12. Agreement as to Investment Property; Voting
            21  
13. Defaults and Events of Default; Remedies
            25  
14. Limitation on Duty in Respect of Collateral
            27  
15. Relationship to First Priority Security Agreement; First Priority Collateral
Agent
            28  
16. General
            28  
17. Foreign Pledge Agreements
            32  

-i-



--------------------------------------------------------------------------------



 



HEDGE PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
     THIS HEDGE PLEDGE AND SECURITY AGREEMENT AND IRREVOCABLE PROXY (this
“Agreement”) dated as of August 14, 2008, is among Residential Funding Company,
LLC, a Delaware limited liability company (“RFC”), and GMAC Mortgage, LLC, a
Delaware limited liability company (“GMAC Mortgage; and together with RFC, each
a “Borrower” and collectively, the “Borrowers”); Residential Capital, LLC, a
Delaware limited liability company (“ResCap”), Homecomings Financial, LLC, a
Delaware limited liability company (“Homecomings”), GMAC-RFC Holding Company,
LLC, a Delaware limited liability company (“RFC Holdings”), and GMAC Residential
Holding Company, LLC, a Delaware limited liability company (“Residential”; and
each of ResCap, Homecomings, RFC Holdings, and Residential herein a “Guarantor”
and collectively, the “Guarantors”); Developers of Hidden Springs, LLC, a
Delaware limited liability company (“Developers”) and DOA Holding Properties,
LLC, a Delaware limited liability company (“DOA”), GMAC Model Home Finance I,
LLC, a Delaware limited liability company (“Model Home I”), Equity Investment
IV, LLC, a Delaware limited liability company (“Equity Investment IV”) and GMAC
Home Services, LLC, a Delaware limited liability company , (“Home Services”, and
each of Developers, DOA, Model Home I, Equity Investment IV and Home Services,
herein is an “Equity Pledgor” and collectively, the “Equity Pledgors”); RFC
Asset Holdings II, LLC, a Delaware limited liability company (“RAHI”), and
Passive Asset Transactions, LLC, a Delaware limited liability company (“PATI”;
and each of RAHI and PATI is herein a “FABS Grantor” and collectively, the “FABS
Grantors”); Residential Mortgage Real Estate Holdings, LLC, a Delaware limited
liability company (“Residential Mortgage”), Residential Funding Real Estate
Holdings, LLC, a Delaware limited liability company (“Residential Funding”),
Homecomings Financial Real Estate Holdings, LLC, a Delaware limited liability
company (“Homecomings Financial”), and Equity Investment I, LLC, a Delaware
limited liability company (“Equity I”; and each of Residential Mortgage,
Residential Funding, Homecomings Financial and Equity I is herein an “Additional
Account Party” and collectively, the “Additional Account Party”); and each other
Person that agrees to become a “Grantor” by executing and delivering a Joinder
Agreement pursuant to Section 16 (each Borrower, each Guarantor, each Equity
Pledgor, each FABS Grantor, each Additional Account Party and each such other
Person is herein a “Grantor” and collectively, the “Grantors”); and GMAC, LLC, a
Delaware limited liability company, as Hedge Counterparty.
WITNESSETH:
     WHEREAS, pursuant to the Loan Agreement, dated as of June 4, 2008, among
the Grantors, as Borrowers, Guarantors and obligors, and GMAC LLC, as Lender
Agent and Initial Lender, and certain other financial institutions and Persons
from time to time party thereto as Lenders, as amended by that certain First
Amendment Agreement dated as of July 29, 2008 (as so amended, and as amended,
supplemented, restated or otherwise modified from time to time, including the
Second Loan Amendment referenced below, the “Loan Agreement”), the Lenders
thereunder have agreed to make loans to the Borrowers;
     WHEREAS, the Guarantors have pursuant to Article XI of the Loan Agreement
guaranteed all “Obligations” as defined in the Loan Agreement (each such
guaranty so made by a Guarantor, herein its “Guaranty”);
Hedge Pledge and Security Agreement and
Irrevocable Proxy

 



--------------------------------------------------------------------------------



 



     WHEREAS, ResCap has entered into that certain ISDA master agreement,
including the related schedule, dated as of August 14, 2008 (the “Primary Hedge
Documents”) with GMAC, LLC as counterparty (GMAC, LLC in such capacity, the
“Hedge Counterparty”) and will from time to time enter into certain
confirmations under the Primary Hedge Documents (each a “Confirmation” and,
collectively with the Primary Hedge Documents, the “Hedge Documents”) and this
execution of this Agreement is a requirement of the parties’ entrance into the
Hedge Documents.
     WHEREAS, pursuant the Second Amendment Agreement dated as of the date
hereof (the “Second Loan Amendment”) the Loan Agreement will be amended to
reflect the entry of ResCap and the Hedge Counterparty into the Hedge Documents
and the entry into this Agreement is a condition precedent to the execution of
such Second Amendment Agreement.
     WHEREAS, each Grantor has duly authorized the execution, delivery and
performance of this Agreement; and
     WHEREAS, it is in the best interests of each Grantor to execute this
Agreement inasmuch as each Grantor will derive substantial direct and indirect
benefits from the transactions contemplated by the Hedge Documents;
     NOW, THEREFORE, for and in consideration of the entry of the Lender and the
Lender Agent into the Second Loan Amendment and any loan, advance or other
financial accommodation heretofore or hereafter made to ResCap or any other
Obligor under or in connection with the Hedge Documents, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Definitions; Deemed Control, Delivery and Endorsement; Interpretative
Provisions. (a) When used herein and unless the context otherwise requires,
(i) capitalized terms which are not otherwise defined herein have the meanings
assigned to such terms in Schedule 1.01 to the Loan Agreement or, if not defined
therein, the Hedge Documents; (ii) the terms Account, Account Debtor,
Certificated Security, Chattel Paper, Commercial Tort Claim, Commodity Account,
Commodity Contract, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Financial Assets, Fixture, General Intangibles, Goods, Health Care
Insurance Receivables, Instrument, Inventory, Investment Property, Letter of
Credit, Letter-of-Credit Rights, Money, Proceeds, Security, Security
Entitlement, Securities Account, Supporting Obligations and Uncertificated
Security have the respective meanings assigned thereto in Article 8 or Article 9
of the UCC (as defined below); and (iii) the following terms have the following
meanings (such definitions to be applicable to both the singular and plural
forms of such terms):
     Assigned Documents means the Note Issuance Facility Deed, the Deed of
Charge, the UK Note and any other English law Facility Document to which
Residential Capital, LLC is a party.
     Bailment Collateral shall have the meaning given such term in the
Intercreditor Agreement.
     Closing Date means June 4, 2008.
     Collateral means, with respect to any Grantor, all property and rights of
such Grantor in which a security interest is granted pursuant to Sections 2, 3,
4, 5 and 6.

2



--------------------------------------------------------------------------------



 



     Collateral Control Agent shall have the meaning given such term in the
Intercreditor Agreement.
     Computer Hardware and Software means, with respect to any Grantor, all of
such Grantor’s rights (including rights as licensee and lessee) with respect to:
(a) computer and other electronic data processing hardware, including all
integrated computer systems, central processing units, memory units, display
terminals, printers, features, computer elements, card readers, tape drives,
hard and soft disk drives, cables, electrical supply hardware, generators, power
equalizers, accessories, peripheral devices and other related computer hardware;
(b) all software programs designed for use on the computers and electronic data
processing hardware described in clause (i) above, including, without
limitation, all operating system software, utilities and application programs in
whatsoever form (source code and object code in magnetic tape, disk or hard copy
format or any other listings whatsoever); (c) any firmware associated with any
of the foregoing; and (d) any documentation for hardware, software and firmware
described in clauses (a), (b), and (c) above, including, without limitation,
flow charts, logic diagrams, manuals, specifications, training materials, charts
and pseudo codes.
     Deed of Charge means the deed of charge and assignment made on or about the
date hereof between, ‘amongst others, the UK SPE, Residential Capital, LLC and
the Security Trustee.
     Distributions means all dividends of stock, membership interests or other
ownership interests, liquidating dividends, shares of stock resulting from (or
in connection with the exercise of) stock splits, reclassifications, warrants,
options, non-cash dividends, mergers, consolidations, and all other
distributions (whether similar or dissimilar to the foregoing) on or with
respect to any Pledged Share, Pledged Interest or other shares of capital stock,
member interest or other ownership interests or security entitlements
constituting Collateral, but shall not include Dividends.
     Dividends means cash dividends and cash distributions with respect to any
Pledged Share or any Pledged Interest made in the ordinary course of business
and not as a liquidating dividend.
     Dutch Assets means the Dutch Memberships Interests and Dutch VFLN
Receivables.
     Dutch Membership Interests means 65% of any and all rights, claims
(vorderingsrechten) and interests of each of Residential Funding Company, LLC
and GMAC-RFC Holding Company, LLC in their capacity as member (lid) of GMAC RFC
International Holdings CoOperatief U.A. under or in connection with their
membership (lidmaatschap).
     Dutch VFLN Receivables means any and all rights and claims
(vorderingsrechten) (including but not limited to a right of recourse (regres)
or subrogation (subrogatie)) whether present or future, whether actual or
contingent, of Residential Capital, LLC under or in connection with (i) the VFLN
Agreement entered into by and between, amongst others, the Residential Capital,
LLC, GX CE Funding B.V. and Stichting Security Trustee GX CE Funding, (ii) each
VFLN Note and (iii) the VFLN Trust Deed.
     Event of Default means a termination event or an event of default under the
Hedge Documents.

3



--------------------------------------------------------------------------------



 



     Excluded Assets means, with respect to any Grantor and to the extent such
Property does not constitute Primary Collateral, the following Property:
(a) Goods securing purchase money indebtedness or capital lease obligations to
the extent such purchase money indebtedness or capital lease obligations
prohibit the granting of a security interest on such assets; (b) voting capital
stock of controlled foreign corporations (as defined in the Internal Revenue
Code) in excess of sixty-five percent (65%) of the voting rights of such
corporations including without limitation GMAC-RFC Australia Pty Limited and
GMAC RFC International Holdings CoOperatief U.A. (or any other controlled
foreign corporation identified in writing by a Grantor to the-Hedge
Counterparty); (c) any asset, including any account, note, contract, lease,
financing arrangement, general intangible, equity investment, interests in joint
ventures or other agreement to the extent that the grant of a security interest
therein would violate applicable Requirements of Law, result in the invalidation
thereof or provide any party thereto with a right of termination or default with
respect thereto or with respect to any Bilateral Facility to which such asset is
subject as of the Closing Date (in each case, after giving effect to applicable
provisions of the UCC and other applicable Requirements of Law and principles of
equity); (d) any trademark applications filed in the United States Patent and
Trademark Office on the basis of such Grantor’s “intent-to-use” such trademark,
unless and until acceptable evidence of use of the trademark had been filed with
the United States Patent and Trademark Office pursuant to Section 1(c) or 1(d)
of the Lanham Act (15 U.S.C. 1051, et seq.) to the extent that granting a lien
in such trademark application prior to such filing would adversely affect the
enforceability of validity of such trademark application; (e) proceeds and
products of any and all of the foregoing excluded assets described in clause
(a) through (d) above only to the extent such proceeds and products would
constitute property or assets of the type described in clause (a) through
(d) above; and (f) the Exempt Cash Reserve Account and any proceeds and products
thereof.
     Financing Assets shall have the meaning given to such term in the 2010
Indenture or the 2015 Indenture, including any terms in such definition which
are defined in the 2010 Indenture and the 2015 Indenture.
     Financing SPV Equity Interests means the interests identified on Attachment
I hereto.
     First Priority Collateral Agent means the “Collateral Agent” as defined in
the Loan Agreement.
     First Priority Security Agreement means the “Security Agreement” as defined
in the Loan Agreement.
     General Intangibles means, with respect to any Grantor, all of such
Grantor’s “general intangibles” as defined in the UCC and, in any event,
includes (without limitation) all of such Grantor’s licenses, franchises, tax
refund claims, guarantee claims, security interests and rights to
indemnification.
     Hedge Counterparty shall have the meaning given such term in the recitals.
     Intellectual Property means all past, present and future: trade secrets and
other proprietary information; rights in customer lists; trademarks, service
marks, business names, trade names, domain names, designs, logos, and/or other
source and/or business identifiers and the goodwill of

4



--------------------------------------------------------------------------------



 



the business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world (including without limitation the tradename “DITECH”);
copyrights (including, without limitation, copyrights for computer programs) and
copyright registrations or applications for registrations which have heretofore
been or may hereafter be issued throughout the world; inventions (whether or not
patentable); patent applications and patents; industrial designs, industrial
design applications and registered industrial designs; rights in license
agreements related to any of the Intellectual Property and income therefrom; the
right to sue for all past, present and future infringements of any of the
foregoing; all common law and other rights throughout the world in and to all of
the foregoing; and the right to obtain all reissues, extensions or renewals of
the foregoing.
     Intercreditor Agreement means that certain Intercreditor Agreement, dated
on or before June 6, 2008 as of the date hereof, among Wells Fargo Bank, N.A.,
in its capacity as First Priority Collateral Agent, Wells Fargo Bank, N.A., in
its capacity as Second Priority Collateral Agent, Wells Fargo Bank, N.A., in its
capacity as Third Priority Collateral Agent, the Lender Agent and the other
parties thereto.
     Lender Agent means GMAC LLC it is capacity as lender agent under the Loan
Agreement.
     Non-Tangible Collateral means, with respect to any Grantor, collectively,
such portion of such Grantor’s Collateral that constitutes Accounts, Chattel
Paper, Deposit Accounts, Documents, General Intangibles, Payment Intangibles,
Investment Property, Letter-of-Credit Rights, Letters of Credit and Supporting
Obligations.
     Note Issuance Facility Deed means the note issuance facility deed made on
or about the date hereof between, amongst others, Residential Capital, LLC and
the UK SPE.
     Obligations means obligations, indebtedness, fees, expenses (including,
without limitation, attorneys’ fees and expenses) and liabilities of the ResCap
Hedge Counterparty or of any other Grantor now existing or hereafter arising
under or in connection with any Hedge Document, whether monetary or otherwise,
matured or unmatured, direct, indirect, related, unrelated, fixed, contingent,
liquidated unliquidated, joint, several, or joint and several, including all
interest accruing thereon (including any interest that accrues after the
commencement of any proceeding by or against any Grantor under any bankruptcy,
insolvency, liquidation, moratorium, receivership, reorganization or other
debtor relief law) and all attorneys’ fees and other expenses incurred in the
collection or enforcement thereof.
     Other Secured Parties means the First Priority Collateral Agent, the Second
Priority Collateral Agent, as defined in the 2015 Indenture, the Third Priority
Collateral Agent, as defined in the 2010 Indenture, and the Collateral Control
Agent, as defined in the Intercreditor Agreement.
     Permitted Liens means Liens that secure “Obligations” under (and as defined
in) the Loan Agreement, Liens that secure Indebtedness under the 2010 Notes and
the 2010 Indenture or the 2015 Notes and the 2015 Indenture and any other Liens
permitted under the Loan Agreement
     Pledged Interest Issuer means each Person identified in Item B of
Attachment I to the First Priority Security Agreement as the Pledged Interest
Issuer.

5



--------------------------------------------------------------------------------



 



     Pledged Interests means all member interests, general or limited
partnership interests or other ownership interests of any Pledged Interest
Issuer described in Item B of Attachment I to the First Priority Security
Agreement, whether now existing or hereafter arising (other than Excluded
Assets); all other member interests, general or limited partnership interests or
other ownership interests issued by any Pledgor’s Subsidiaries (other than
Excluded Assets) that is hereafter from time to time pledged as Collateral under
this Agreement by a Pledgor; all registrations, certificates, articles or
agreements governing or representing any such interests; all options and other
rights, contractual or otherwise, at any time existing with respect to- such
interests; all distributions, cash, instruments and other property now or
hereafter received, receivable or otherwise distributed in respect of or in
exchange for any or all of such interests; and all proceeds of the foregoing.
     Pledged Note Issuer means each Person identified in Item D of Attachment I
to the First Priority Security Agreement as the issuer of the Pledged Note
identified opposite the name of such Person.
     Pledged Note Lien means any and all liens or security interests securing
the obligation of a Pledged Note Issuer evidenced by the applicable Pledged
Note, and all collateral subject to such liens and security interests.
     Pledged Notes means all of the promissory notes described in Item D of
Attachment I to the First Priority Security Agreement, and all other promissory
notes of any Pledged Note Issuer, issued by a Pledged Note Issuer, as such
promissory notes, in accordance with Section 12(j), are amended, restated,
modified or supplemented from time to time; any promissory note of any Pledged
Note Issuer taken in extension or renewal thereof or substitution therefor; all
instruments or agreements governing or representing all or any of such notes;
all rights, contractual or otherwise, at any time existing with respect to such
notes; all distributions, cash, instruments and other property now or hereafter
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such notes; and all proceeds of the foregoing.
     Pledged Property means all Pledged Interests, all Pledged Notes, all
Pledged Shares, all other securities, all assignments of any amounts due or to
become due, all other instruments which are now being delivered by any Pledgor
to the Hedge Counterparty or may from time to time hereafter be delivered by any
Pledgor to the Hedge Counterparty for the purpose of pledge under this Agreement
or any other Facility Document, and all proceeds of any of the foregoing.
     Pledged Share Issuer means each Person identified in Item A of Attachment I
to the First Priority Security Agreement as the issuer of the Pledged Shares
identified opposite the name of such Person.
     Pledged Shares means all shares of capital stock of any Pledged Share
Issuer, whether now existing or hereafter arising (other than Excluded Assets),
and all other shares of capital stock of any direct Subsidiary of a Pledgor that
is hereafter from time to time pledged as Collateral under this Agreement by a
Pledgor; all registrations, certificates, articles, or agreements governing or
representing any such interest; all options and other rights, contractual or
otherwise, at any time existing with respect to all or any of such shares; all
distributions, cash, instruments and other property now or hereafter received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares; and all proceeds of the foregoing.

6



--------------------------------------------------------------------------------



 



     Pledgor means any Borrower, any Guarantor or any Equity Pledgor.
     Property means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
     ResCap Counterparty means ResCap and any successor to ResCap as
counterparty under the Hedge Documents.
     Security means any note, stock, bond, debenture, evidence of indebtedness,
collateral-trust certificate, transferable share, voting-trust certificate, any
put, call, straddle, option on any security, certificate of deposit, or any put,
call, straddle, option entered into on a national securities exchange relating
to foreign currency, or guarantee of, or warrant or right to subscribe to or
purchase, any of the foregoing; provided, however, “Security” shall not include
any interest of any Grantor in any corporation, partnership, limited liability
company, association or other entity of which at least a majority of the
outstanding stock or other interest having by its terms ordinary voting power to
elect a majority of the board of directors, managers or trustees of such
corporation, partnership, limited liability company, association or other entity
(irrespective of whether or not at the time stock or other interest of any other
class or classes of such Person shall have or might have voting power by reason
of the happening of any contingency) is at the time owned by any Grantor, or
owned by Residential Capital, LLC and one or more Grantors.
     Security Trustee means Deutsche Trustee Company Limited in its capacity as
security trustee for the Secured Creditors (as defined in the English Security
Documents).
     Servicing Contract means any agreement, whether titled a “servicing
agreement,” a “pooling and servicing agreement,” a “sale and servicing
agreement,” or otherwise, pursuant to which any Grantor is obligated to perform
collection, enforcement or foreclosure services with respect to, or to maintain
and remit any funds collected from, persons obligated on any mortgage loan or
pool of mortgage loans.
     Significant Subsidiary means any Subsidiary of the ResCap (or group of
Subsidiaries as to which a specified condition applies) which meets any of the
following conditions:
     (a) ResCap’s and its other Subsidiaries’ proportionate share of the total
assets (after intercompany eliminations) of the Subsidiary exceeds 10 percent of
the total assets of ResCap and its Subsidiaries on a consolidated basis as of
the end of the most recently completed fiscal year; or
     (b) the Subsidiary’s income from continuing operations before income taxes,
extraordinary items and cumulative effect of a change in accounting principle
exceeds 10 percent of such income of ResCap and its Subsidiaries on a
consolidated basis for the most recently completed fiscal year.
For purposes of this definition, a Subsidiary shall mean a Person that is
controlled by ResCap directly or indirectly through one or more intermediaries.
For purposes of making any determination or calculations, this definition shall
be interpreted in accordance with the rules and

7



--------------------------------------------------------------------------------



 



instructions of Rule 1-02 of Regulation S-X under the Securities Act of 1933 as
in effect on the Closing Date.
     Trust Deed means that certain trust deed entered into by and between,
amongst others, GX CE Funding and the Security Trustee GX CE Funding in relation
to the VFLN Agreement.
     UCC means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, as used in Section 11(a) hereof, “UCC” shall
mean the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.
     UK Note means the notes issued to Residential Capital, LLC from time to
time by the UK SPE pursuant to the Note Issuance Facility Deed (there being only
one note outstanding at any time).
     UK Note Related Security means all Liens created in favor of the Security
Trustee by the UK SPE in connection with the issuance of the UK Note.
     UK Pledged Shares means the UK Pledged Shares in each UK Pledged Shares
Company which are held by Residential Funding Company, LLC and represented by
the certificates listed in Item C of Attachment I to the First Priority Security
Agreement and which represent 65% of the UK Pledged Shares held by Residential
Funding Company, LLC in the relevant UK Pledged Shares Company together with all
other shares and other assets, including any moneys and other Derivative Rights
(as defined in the English Security Documents) from time to time charged to the
Hedge Counterparty.
     UK Pledged Shares Companies means:
     (a) GMAC-RFC Holdings Limited a company incorporated in England and Wales
(registered number 03471082) whose registered office is at Eastern Gate, Brants
Bridge, Bracknell, Berkshire RG12 9BZ (“GMAC Holdings”);
     (b) GMAC-RFC Europe Limited a company incorporated in England and Wales
(registered number 03987700) whose registered office is at Eastern Gate, Brants
Bridge, Bracknell, Berkshire RG12 9BZ; (“GMAC Europe”); and
     (c) RFC Investments Limited, a company incorporated in England and Wales
(registered number 03488658) whose registered address is at Eastern Gate, Brants
Bridge, Bracknell, Berkshire RG12 9BZ (“RFC Investments”),
     and UK Pledged Share Company means any of them.
     UK SPE means Viaduct No. 7 Limited.
     VFLN Agreement means that certain variable funding loan note agreement
dated June 4, 2008 and entered into by and between, amongst others, Residential
Capital, LLC, GX CE Funding B.V. and Stichting Security Trustee GX CE Funding.

8



--------------------------------------------------------------------------------



 



     VFLN Note means any note issued by GX CE Funding B.V. to Residential
Capital, LLC under or pursuant to the VFLN Agreement.
     Whole Loan Mortgage means any promissory note secured by a mortgage on, or
deed of trust with respect to, real estate; provided, however, that “Whole Loan
Mortgages” shall not include “Securities” or “Financing SPV Equity Interests.”
     (b) Notwithstanding anything herein to the contrary, prior to the Discharge
of the First Priority Claims (as defined in the Intercreditor Agreement),
(i) any obligation of any Grantor under this Agreement to endorse, sign or
deliver or give “control” as to, Collateral or proceeds thereof, to the Hedge
Counterparty shall be satisfied by endorsement, assignment or delivery of or the
giving of “control” to, such Collateral or proceeds to the First Priority
Collateral Agent or Collateral Control Agent and (ii) any such endorsement,
assignment or delivery to the First Priority Collateral Agent or Collateral
Control Agent shall satisfy any obligation of any Grantor hereunder to endorse,
assign or deliver Collateral to the Hedge Counterparty for all purposes
hereunder.
     2. Grant of Security Interest by Borrowers, the Guarantors. As security for
the prompt payment in full in cash and performance of all Obligations (and in
addition to any other grant of security with respect to the Obligations which
may be in effect under any Facility Document), each of the Borrowers and the
Guarantors and each other Grantor (other than a Grantor that is an Equity
Pledgor, an FABS Grantor or an Additional Account Pledgor) hereby pledges to the
Hedge Counterparty, and hereby grants a continuing security interest to the
Hedge Counterparty in, all of each such Borrower’s or Guarantor’s or any such
other Grantor’s right, title and interest, in, to, and under, whether now or
hereafter existing, owned or acquired and wherever located and howsoever
created, arising or evidenced, all of the following, but in each case only to
the extent constituting Financing Assets:
     (a) all Assets including, without limitation, all Financial Asset-Backed
Securities, Servicing P&I Advances, Servicing T&I Advances, Mortgage Loans and
Incremental Advances of a type specified in, or otherwise described in
Schedule VI to the First Priority Security Agreement, and all other Property
described in Schedule VI to the First Priority Security Agreement;
     (b) Accounts, including Health Care Insurance Receivables;
     (c) Chattel Paper, including Electronic Chattel Paper;
     (d) Commercial Tort Claims described on Schedule V to the First Priority
Security Agreement, as such schedule may be supplemented from time to time by
any applicable Grantor in accordance with this Agreement;
     (e) Computer Hardware and Software and all rights with respect thereto,
including, without limitation, any and all rights in licenses, options,
warranties, service contracts, program services, test rights, maintenance
rights, support rights, improvement rights, renewal rights and indemnifications,
and any substitutions, replacements, additions or model conversions of any of
the foregoing;
     (f) Deposit Accounts;

9



--------------------------------------------------------------------------------



 



     (g) Documents;
     (h) Financial Assets, including, without limitation, (A) all Deposit
Accounts and Securities Accounts in which any Financial Assets are carried or
credited, and all Investment Property (including all Security Entitlements),
Instruments, Money, and other property on deposit therein or credited thereto,
and all permitted investments acquired with funds on deposit in or carried in or
credited to such Deposit Accounts or Securities Accounts, (B) all
_agreements,_contracts, documents___and instruments evidencing, arising from,
relating to or other otherwise delivered pursuant to or in connection with
Financial Assets, (C) all cash and funds delivered to a Grantor (or its bailee
or agent) in respect of such Financial Assets and any collateral securing the
same, and (D) to the extent not included in the foregoing, all Accounts, Chattel
Paper, Deposit Accounts, Documents, General Intangibles, Payment Intangibles,
Instruments, Investment Property, Letter-of-Credit Rights, Letters of Credit,
Supporting Obligations, and Money, consisting of, arising from, or relating to
or delivered pursuant to, any of the foregoing;
     (i) General Intangibles (including, without limitation, all Payment
Intangibles and all rights, titles and interests in the English Security
Documents, the Dutch Security Documents and the Mexican Security Documents);
     (j) Goods (including, without limitation, all its Equipment, Fixtures and
Inventory), together with all embedded software, accessions, additions,
attachments, improvements, substitutions and replacements thereto and therefor;
     (k) Instruments;
     (1)Intellectual Property;
     (m) (i) (A) all issued and outstanding shares of capital stock of each
Pledged Share Issuer identified in Item A of Attachment I to the First Priority
Security Agreement, (B) all other Pledged Shares issued from time to time,
(C) all Pledged Notes of each Pledged Note Issuer identified in Item D of
Attachment I to the First Priority Security Agreement (including, without
limitation, the English Note and the Dutch Note), (D) all other Pledged Notes
issued from time to time, (E) all Pledged Note Liens, (F) all issued and
outstanding member interests, general or limited partnership interests or other
ownership interests of each Pledged Interest Issuer identified in Item B of
Attachment I to the First Priority Security Agreement, (G) all other Pledged
Interests issued from time to time, (H) all other Pledged Property, whether now
or hereafter delivered to the Hedge Counterparty in connection with this
Agreement, and (I) all Dividends, Distributions, interest, and other payments
and rights with respect to any Pledged Property; (ii) all Sales Proceeds
Accounts and all funds, properties and assets (including financial assets)
deposited therein or carried in or credited thereto, and (iii) to the extent not
included in the foregoing clause (m)(i), all other Investment Property
(including, without limitation, Commodity Accounts, Commodity Contracts,
Securities (whether Certificated Securities or Uncertificated Securities),
Security Entitlements and Securities Accounts);
     (n) Letter-of-Credit Rights and Letters of Credit;

10



--------------------------------------------------------------------------------



 



     (o) Money (of every jurisdiction whatsoever);
     (p) Dutch Assets;
     (q) UK Pledged Shares and UK Notes;
     (r) Supporting Obligations;
     (s) Servicing Contracts;
     (t) Investment Property; and
     (u) to the extent not included in the foregoing, all other personal assets
and property of any kind or description;
together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, all claims and/or
insurance proceeds arising out of the loss, nonconformity or any interference
with the use of, or any defect or infringement of rights in, or damage to, any
of the foregoing, and all Proceeds, products, offspring, rents, issues, profits
and returns of and from, and all distributions on and rights arising out of, any
of the foregoing;
provided that, notwithstanding the foregoing, the “Collateral” described in this
Section 2 shall not include Excluded Assets.
     To the extent constituting Collateral, Residential Capital, LLC agrees with
the Hedge Counterparty and undertakes to pledge or, as the case may be, to
pledge in advance the Dutch VFLN Receivables. To the extent constituting
Collateral, each of Residential Funding Company, LLC and GMAC-RFC Holding
Company, LLC agrees with the Hedge Counterparty and undertakes to pledge or, as
the case may be, to pledge in advance the respective Dutch Membership Interests.
All obligations referred to in this paragraph may be satisfied by an existing or
future pledge to the First Priority Collateral Agent.
     3. Grant of Security Interest by Equity Pledgors. As security for the
prompt payment in full in cash and performance of all Obligations (and in
addition to any other grant of security with respect to the Obligations which
may be in effect under any Facility Document), each of the Equity Pledgors
hereby pledges to the Hedge Counterparty, and hereby grants a continuing
security interest to the Hedge Counterparty in, all of each such Equity
Pledgor’s right, title and interest, in, to, and under, whether now or hereafter
existing, owned or acquired and wherever located and howsoever created, arising
or evidenced, all of the following, but in each case only to the extent
constituting Financing Assets:
     (a) all Pledged Shares of each Pledged Share Issuer identified in Item A of
Attachment I to the First Priority Security Agreement;
     (b) all other Pledged Shares issued by any Pledged Share Issuer and pledged
hereunder by any Equity Pledgor from time to time;

11



--------------------------------------------------------------------------------



 



     (c) all promissory notes, if any, of each Pledged Note Issuer identified in
Item D of Attachment I to the First Priority Security Agreement;
     (d) all other Pledged Notes, if any, issued by any Pledged Note Issuer from
time to time;
     (e) all Pledged Note Liens, if any;
     (f) all Pledged Interests of each Pledged Interest Issuer identified in
Item B of Attachment I to the First Priority Security Agreement;
     (g) all other Pledged Interests issued by any Pledged Interest Issuer and
pledged hereunder by any Equity Pledgor from time to time;
     (h) all Dividends, Distributions, interest, and other payments and rights
with respect to any Pledged Shares or Pledged Interests;
     (i) all Deposit Accounts and all Property deposited or carried therein or
credited thereto; and
     (j) all Securities Accounts and all Property (including all Investment
Property and Financial Assets) deposited or carried therein or credited thereto,
and all permitted investments acquired with funds on deposit in or carried in or
credited to such Securities Accounts;
together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, all claims and/or
insurance proceeds arising out of the loss, nonconformity or any interference
with the use of, or any defect or infringement of rights in, or damage to, any
of the foregoing, and all Proceeds, products, offspring, rents, issues, profits
and returns of and from, and all distributions on and rights arising out of, any
of the foregoing;
provided that, notwithstanding the foregoing, the “Collateral” described in this
Section 3 shall not include Excluded Assets.
     4. Grant of Security Interest by FABS Grantors. As security for the prompt
payment in full in cash and performance of all Obligations (and in addition to
any other grant of security with respect to the Obligations which may be in
effect under any Facility Document), each of the FABS Grantors hereby pledges to
the Hedge Counterparty, and hereby grants a continuing security interest to the
Hedge Counterparty in, all of each such FABS Grantor’s right, title and
interest, in, to, and under, whether now or hereafter existing, owned or
acquired and wherever located and howsoever created, arising or evidenced, all
of the following, but only to the extent constituting Financing Assets:
     (a) all Financial Assets, including without limitation all Financial
Asset-Backed Securities;

12



--------------------------------------------------------------------------------



 



     (b) all Deposit Accounts and Securities Accounts in which any Financial
Assets are carried or credited, and all Investment Property (including all
Security Entitlements), Instruments, Money, and other Property on deposit or
carried therein or credited thereto, and all permitted investments acquired with
funds on deposit in or carried in or credited thereto, and in any event the
Securities Accounts identified opposite such FABS Grantor’s name on Schedule X
to the First Priority Security Agreement;
     (c) all agreements, contracts, documents and instruments evidencing,
arising from, relating to or other otherwise delivered pursuant to or in
connection with Financial Assets;
     (d) all cash and funds delivered to FABS Grantor (or its bailee or agent)
in respect of such Financial Assets and any collateral securing the same; and
     (e) to the extent not included in the foregoing, all Accounts, Chattel
Paper, Deposit Accounts, Documents, General Intangibles, Payment Intangibles,
Instruments, Investment Property, Letter-of-Credit Rights, Letters of Credit,
Supporting Obligations, and Money, consisting of, arising from, or relating to
or delivered pursuant to, any of the foregoing;
together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, all claims and/or
insurance proceeds arising out of the loss, nonconformity or any interference
with the use of, or any defect or infringement of rights in, or damage to, any
of the foregoing, and all Proceeds, products, offspring, rents, issues, profits
and returns of and from, and all distributions on and rights arising out of, any
of the foregoing;
provided that, notwithstanding the foregoing, the “Collateral” described in this
Section 4 shall not include Excluded Assets.
     5. Grant of Security Interest by Additional Account Parties. As security
for the prompt payment in full in cash and performance of all Obligations (and
in addition to any other grant of security with respect to the Obligations which
may be in effect under any Facility Document), each of the Additional Account
Parties hereby pledges to the Hedge Counterparty, and hereby grants a continuing
security interest to the Hedge Counterparty in, all of each such Additional
Account Party’s right, title and interest, in, to, and under, whether now or
hereafter existing, owned or acquired and wherever located and howsoever
created, arising or evidenced, all of the following, but only to the extent
constituting Financing Assets:
     (a) all Deposit Accounts identified opposite such Additional Account
Party’s name on Schedule X to the First Priority Security Agreement and any
Property deposited or carried therein or credit thereto and any replacement
account therefor; and
     (b) all Proceeds, products, offspring, rents, issues, profits and returns
of and from, and all distributions on and rights arising out of, any of the
foregoing;

13



--------------------------------------------------------------------------------



 



provided that, notwithstanding the foregoing, the “Collateral” described in this
Section 5 shall not include Excluded Assets.
     6. Grant of Security Interest by Grantors. As security for the prompt
payment in full in cash and performance of all Obligations (and in addition to
any other grant of security with respect to the Obligations which may be in
effect under any Facility Document), each of the Grantors hereby pledges to the
Hedge Counterparty, and hereby grants a continuing security interest to the
Hedge Counterparty in, all of each such Grantor’s right, title and interest, in,
to, and under, whether now or hereafter existing, owned or acquired and wherever
located and howsoever created, arising or evidenced, all of the following:

  (a)   Financing Assets;     (b)   Whole Loan Mortgages;     (c)   Securities;
    (d)   Financing SPV Equity Interests; and     (e)   proceeds therefrom.

provided that, notwithstanding the foregoing, the “Collateral” described in this
Section 6 shall not include Excluded Assets.
     7. Representations and Warranties.
          (a) Each Grantor represents and warrants that:
     (i) no financing statement (other than any which may have been filed on
behalf of the Hedge Counterparty or other Permitted Liens) covering any of the
Collateral is on file in any public office, except those financing statements
identified on Schedule VI(a) to the First Priority Security Agreement;
     (ii) such Grantor is and will be the lawful owner of all Collateral, free
of all Liens and claims whatsoever, other than the security interest hereunder
and Permitted Liens, except those Liens and claims identified on Schedule VI(a)
to the First Priority Security Agreement, with full power and authority to
execute and deliver this Agreement and perform such Grantor’s obligations
hereunder, and to subject the Collateral to the security interest hereunder and
(ii) none of the Collateral of such Grantor that constitutes Collateral is
subject to any Liens other than Permitted Liens;
     (iii) all information with respect to the Collateral and Account Debtors
set forth in any schedule, certificate or other writing at any time heretofore
or hereafter furnished by such Grantor to the Hedge Counterparty is and will be
true and correct in all material respects as of the date specified therein (or,
if no date is so specified, as of the date furnished);

14



--------------------------------------------------------------------------------



 



     (iv) such Grantor’s true legal name as registered in the jurisdiction in
which such Grantor is organized or incorporated, jurisdiction of organization or
incorporation, federal employer identification number, organizational
identification number, if any, as designated by the state of its organization,
formation or incorporation, chief executive office and principal place of
business are as set forth on Schedule I to the First Priority Security Agreement
(and such Grantor has not maintained its chief executive office and principal
place of business at any other location at any time after January 1, 2003 except
as otherwise disclosed in writing to the Hedge-Counterparty);
     (v) each other location where such Grantor maintains a place of business is
set forth on Schedule II to the First Priority Security Agreement or as
otherwise disclosed in writing to the Hedge Counterparty;
     (vi) except as disclosed on Schedule III to the First Priority Security
Agreement, such Grantor is not now known and during the five years preceding the
date hereof has not previously been known by any trade name;
     (vii) except as disclosed on Schedule III to the First Priority Security
Agreement, during the five years preceding the date hereof such Grantor has not
been known by any legal name different from the one set forth on the signature
page of this Agreement nor has such Grantor been the subject of any merger or
other corporate reorganization;
     (viii) such Grantor is a corporation, limited partnership or limited
liability company as specified in Schedule I to the First Priority Security
Agreement and is duly organized, validly existing and in good standing under the
laws of the state of its incorporation, formation or organization;
     (ix) the execution and delivery of this Agreement, the grant of each of the
security interests, proxy and other rights granted herein and the performance by
such Grantor of its obligations hereunder are within such Grantor’s corporate,
partnership or limited liability company powers, have been duly authorized by
all necessary corporate, partnership or limited liability company action, have
received all necessary governmental approvals (if any shall be required), and do
not and will not contravene or conflict with any provision of law or of the
charter or by-laws or other organizational documents of such Grantor or any
judgment, order or decree, which is binding upon such Grantor and will not cause
a breach, default or event of default under of any agreement, indenture,
instrument or other document to which such Grantor is a party;
     (x) this Agreement is a legal, valid and binding obligation of such
Grantor, enforceable in accordance with its terms, except that the
enforceability of this Agreement may be limited by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law);
     (xi) no Collateral is in the possession of any Person (other than such
Grantor or a custodian, securities intermediary or account bank appointed by
such Grantor) asserting any

15



--------------------------------------------------------------------------------



 



claim thereto or security interest therein (other than Permitted Liens), except
that the Hedge Counterparty or its designees or agents may have possession of
Collateral as contemplated pursuant to the Facility Documents and this
Agreement;
     (xii) this Agreement creates a valid security interest in the Collateral,
securing the payment of the Obligations, and all filings and other actions
necessary to perfect and protect such security interest have been duly taken.
     (b) RFC represents and warrants, with respect to any UK Pledged Shares
constituting Collateral, that:
     (i) it is the sole legal and beneficial owner of the UK Pledged Shares free
from all Liens other than Permitted Liens;
     (ii) the UK Pledged Shares are fully paid;
     (iii) there are no moneys or liabilities outstanding or payable in respect
of the UK Pledged Shares or any of them;
     (iv) it is lawfully entitled to create the security over the UK Pledged
Shares constituted by this Agreement in favor of the Hedge Counterparty;
     (v) together the UK Pledged Shares constitute 65% of the issued share
capital of each Company; and
     (vi) any UK Pledged Shares constituting Collateral are fully transferable
to the First Priority Collateral Agent (or any other person as the First
Priority Collateral Agent shall direct) without restriction and in particular in
respect of any pre-emption rights or restrictions in the articles of association
of any UK Pledged Shares Company all appropriate waivers have been obtained in
respect of them from all other shareholders of that UK Pledged Shares Company,
which are unconditional, irrevocable and legally binding and enforceable.
     8. Grantor Remains Liable; Nature of Security Interest; Subrogation, etc.
     (a) Anything herein to the contrary notwithstanding, (i) each Grantor shall
remain liable under the contracts and agreements included in the Collateral to
the extent set forth therein, and will perform all of its duties and obligations
under such contracts and agreements to the same extent as if this Agreement had
not been executed, (ii) the exercise by the Hedge Counterparty of any of its
rights hereunder shall not release any Grantor from any of its duties or
obligations under any such contracts or agreements included in the Collateral,
and (iii) the Hedge Counterparty shall have no obligation or liability under any
contracts or agreements included in the Collateral by reason of this Agreement,
nor shall the Hedge Counterparty be obligated to perform any of the obligations
or duties of any Grantor thereunder or to take any action to collect or enforce
any claim for payment assigned hereunder.
     (b) This Agreement shall in all respects be a continuing, absolute,
unconditional and irrevocable grant of security interests to the Hedge
Counterparty and shall remain in full force and

16



--------------------------------------------------------------------------------



 



effect until all Obligations have been paid in full in cash and the Hedge
Documents have terminated. All rights of the Hedge Counterparty and the security
interests granted to the Hedge Counterparty and all obligations of the Grantors
hereunder shall in each case be absolute, unconditional and irrevocable
irrespective of (i) any lack of validity, legality or enforceability of any
Facility Document, (ii) the failure of the Hedge Counterparty (A) to assert any
claim or demand or to enforce any right or remedy against any Grantor or any
other Person under the provisions of any Facility Document or otherwise, or
(B) to exercise any right or remedy against any other guarantor of,
or-collateral securing, any Obligations, (iii) any change in the time, manner or
place of payment of, or in any other term of, all or any part of the
Obligations, or any other extension, compromise or renewal of any Obligations,
(iv) any reduction, limitation, impairment or termination of any Obligations
(except until all Obligations have been paid in full in cash and the Hedge
Documents have terminated) for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to (and,
to the extent not inconsistent with its obligations to the Other Secured
Parties, each Grantor hereby waives any right to or claim of) any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Obligations
or otherwise, (v) any amendment to, rescission, waiver, or other modification
of, or any consent to or departure from, any of the terms of any Facility
Document, (vi) any addition, exchange or release of any Collateral of the
Obligations, or any surrender or non-perfection of any Collateral, ..or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by the Hedge Counterparty securing any of the
Obligations, or (vii) any other circumstance which might otherwise constitute a
defense available to, or a legal or equitable discharge of, any Grantor or any
other Grantor, any surety or any guarantor.
     (c) Until one year and one day after all Obligations have been paid in full
in cash and the Hedge Documents have terminated and to the extent not
inconsistent with its obligations to the Other Secured Parties, each Grantor
hereby irrevocably waives any claim or other rights which it may now or
hereafter acquire against any Borrower, any other Grantor or any other Grantor
that arise from the existence, payment, performance or enforcement of such
Grantor’s obligations under this Agreement or any other Facility Document,
including any right of subrogation, reimbursement, exoneration or
indemnification, any right to participate in any claim or remedy of the Hedge
Counterparty against any Borrower, any other Grantor or any other Grantor or any
Collateral which the Hedge Counterparty now has or hereafter acquires, whether
or not such claim, remedy or right arises in equity, or under contract, statute
or common law, including the right to take or receive from any Borrower, any
Grantor or any other Grantor, directly or indirectly, in cash or other property
or by set-off or in any manner, payment or security on account of such claim or
other rights. If any amount shall be paid to any Grantor in violation of the
preceding sentence and the Obligations shall not have been indefeasibly paid in
full in cash or the Hedge Documents have not been terminated, then such amount
shall be deemed to have been paid to such Grantor for the benefit of, and held
in trust for, the Hedge Counterparty, and shall forthwith be paid to the Hedge
Counterparty to be credited and applied upon the Obligations, whether matured or
unmatured. Each Grantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Hedge Documents and
that the waiver set forth in this
Section 8(c) is knowingly made in contemplation of such benefits.

17



--------------------------------------------------------------------------------



 



     (d) Except as otherwise provided in the Hedge Documents, if the Hedge
Counterparty may, under applicable Requirements of Law, proceed to realize its
benefits under this Agreement or the other Facility Documents giving the Hedge
Party a lien upon any Collateral, either by judicial foreclosure or by
non-judicial sale or enforcement, the Hedge Counterparty may, at its sole
option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Agreement. If, in the
exercise of any of its rights and remedies, the Hedge Counterparty shall forfeit
any of its rights or remedies, including its right to enter a deficiency
judgment against any Grantor or any other Grantor or any other Person, whether
because of any applicable Requirements of Law pertaining to “election of
remedies” or the like, each Grantor, to the extent not inconsistent with its
obligations to the Other Secured Parties, hereby consents to such action by the
Hedge Counterparty and waives any claim based upon such action, even if such
action by such party shall result in a full or partial loss of any rights of
subrogation that such Grantor might otherwise have had but for such action by
such party.
     9. Collections, etc. Until such time during the existence of an Event of
Default as the Hedge Counterparty shall notify such Grantor of the revocation of
such power and authority and to the extent not inconsistent with its obligations
to the Other Secured Parties, each Grantor (a) will, at its own expense,
endeavor to collect, as and when due, all amounts due under any of the
Non-Tangible Collateral, including the taking of such action with respect to
such collection as the Hedge Counterparty may reasonably request or, in the
absence of such request, as such Grantor may deem advisable; and (b) may grant,
in the ordinary course of business, to any party obligated on any of the
Non-Tangible Collateral, any rebate, refund or allowance to which such party may
be lawfully entitled, and may accept, in connection therewith, the return of
Goods, the sale or lease of which shall have given rise to such Non-Tangible
Collateral. The Hedge Counterparty, however, may, at any time that an Event of
Default has occurred and is continuing, whether before or after any revocation
of such power and authority or the maturity of any of the Obligations, notify
any party obligated on any of the Non-Tangible Collateral to make payment or
otherwise render performance to or for the benefit of the Hedge Counterparty and
enforce, by suit or otherwise the obligations of any such party obligated on any
Non-Tangible Collateral. In connection therewith, the Hedge Counterparty may
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
indebtedness thereunder or evidenced thereby. Upon request of the Hedge
Counterparty following the occurrence and during the continuation of an Event of
Default and to the extent not inconsistent with its obligations to the Other
Secured Parties, each Grantor will, at its own expense, notify any party
obligated on any of the Non-Tangible Collateral to make payment to or for the
benefit of the Hedge Counterparty of any amounts due or to become due
thereunder.
     10. Release. Collateral shall from time to time be released from the
security interest created by this Agreement pursuant to and in accordance with
the provisions of the Facility Documents. To the extent that Collateral is
released from the lien of the First Priority Security Agreement (other than in
connection with the termination of the First Priority Security Agreement) in
accordance with the terms of such agreement and the other Facility Documents,
such release shall automatically release such Collateral from the security
interest created by this Agreement in favor of the Hedge Counterparty.
     11.Agreements of the Grantors. (a) To the extent not inconsistent with its
obligations to the Other Secured Parties and subject to
Section 1(b) of this Agreement, each Grantor:

18



--------------------------------------------------------------------------------



 



     (i) will execute such financing statements (or any equivalent filings in
the United Kingdom and the Netherlands) and other documents (and pay the cost of
filing or recording the same in all public offices reasonably determined to be
appropriate by the Hedge Counterparty) and do such other acts and things
(including, without limitation, delivery to the Hedge Counterparty of any
Instruments and Certificated Securities which constitute Collateral), all as the
Hedge Counterparty may from time to time reasonably request, to establish and
maintain a valid perfected security interest in the Collateral (free of -all
other liens, claims and rights of third parties whatsoever, other than Permitted
Liens) to secure the payment of the Obligations, and each Grantor authorizes the
Hedge Counterparty to file, without limitation, any financing statement (or any
equivalent filings in the United Kingdom and the Netherlands) that (i) indicates
the Collateral (x) as “all property” or “all assets” of such Grantor or words of
similar effect, regardless of whether any particular asset in the Collateral
falls within the scope of Article 9 of the UCC of the jurisdiction wherein such
financing statement is filed, or (y) as being of an equal or lesser scope or
with greater detail, and (ii) contains any other information required by
Section 5 of Article 9 of the UCC of the jurisdiction wherein such financing
statement is filed regarding the sufficiency or filing office acceptance of any
financing statement (or any equivalent filings in the United Kingdom and the
Netherlands), including (x) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (y) in the case of a financing statement (or any equivalent filings in the
United Kingdom and the Netherlands) filed as a fixture filing or indicating
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates;
     (ii) will keep all its records regarding Collateral at, and will not
maintain any place of business at any location other than, its address(es) shown
on Schedules I and II to the First Priority Security Agreement or at such other
addresses of which such Grantor shall have given the Hedge Counterparty not less
than 30 days’ prior written notice;
     (iii) will not change its state of organization or incorporation and will
not change its name, identity or corporate structure or its organizational
identification number for the state of its incorporation, formation or
organization, in each case such that any financing statement filed to perfect
the Hedge Counterparty’s interests under this Agreement would become seriously
misleading, unless such Grantor shall have given the Hedge Counterparty not less
than 30 days’ prior notice of such change (provided that this Section 11(a)(iii)
shall not be deemed authorize any change or transaction prohibited under the
Loan Agreement or the Hedge Documents) and shall have taken or will timely take
all action necessary to maintain continued perfection and priority of the
security interest created hereunder following such change;
     (iv) to the extent practicable, will keep its records concerning the
Collateral in such a manner as will enable the Hedge Counterparty or its
designee to determine at any time the status of the Collateral;
     (v) to the extent practicable, will furnish the Hedge Counterparty such
information as is available to such Grantor concerning such Grantor, the
Collateral and the Account Debtors as the Hedge Counterparty may from time to
time reasonably request;

19



--------------------------------------------------------------------------------



 



     (vi) will permit the Hedge Counterparty and its designee, from time to
time, on reasonable notice and at reasonable times and intervals during normal
business hours (or at any time without notice if a Default has occurred and is
continuing) to inspect, audit and make copies of and extracts from all records
and all other papers in the possession of such Grantor pertaining to the
Collateral and the Account Debtors, and will, upon request of the Hedge
Counterparty during the existence of a Default and to the extent practicable,
deliver to the Hedge Counterparty all of such records and papers;
     (vii) will not sell, lease or assign any Collateral except as permitted by
the Facility Documents or create or permit to exist any Lien on any Collateral
other than Permitted Liens;
     (viii) will keep all of the Collateral granted by such Grantor, along with
Deposit Accounts and Investment Property which constitute Collateral, in the
United States or at such other locations outside of the United States as may be
specified in writing to the Hedge Counterparty;
     (ix) will promptly notify the Hedge Counterparty in writing upon becoming
the beneficiary under any letter of credit in excess of $10,000,000 (or any
lesser amount specified in writing by the Hedge Counterparty, if a Default has
occurred and is continuing) and, at the request of the Hedge Counterparty,
pursuant to an agreement in form and substance satisfactory to the Hedge
Counterparty, either (A) arrange for the issuer and any confirmer or other
nominated person of such letter of credit to consent to an assignment to the
Hedge Counterparty of such letter of credit or (B) arrange for the Hedge
Counterparty to become the transferee beneficiary of such letter of credit;
     (x) will promptly notify the Hedge Counterparty in writing if such Grantor
holds or acquires an interest in any Electronic Chattel Paper constituting
Collateral and, at the request of the Hedge Counterparty, take such action as
the Hedge Counterparty may reasonably request to vest control, under
Section 9-105 of the UCC, of such Electronic Chattel Paper constituting
Collateral in the Hedge Counterparty;
     (xi) acknowledges and agrees that it is not authorized to file any
financing statement in favor of the Hedge Counterparty without the prior written
consent of the Hedge Counterparty, and that it will not do so without the prior
written consent of the Hedge Counterparty, subject to such Grantor’s rights
under Section 9-509(d)(2) of the UCC;
     (xii) will facilitate the realization of the Collateral and the exercise of
all powers, authorities and discretions vested by this Agreement in the Hedge
Counterparty; and
     (xiii) subject to Section 1(b) of this Agreement, shall in particular
promptly execute all transfers, conveyances, assignments, assurances which the
Hedge Counterparty may reasonably request in order to preserve or protect its
interest in the Collateral in each case to the extent not inconsistent with the
Grantor’s obligations to the Other Secured Parties.
Any expenses incurred in protecting, preserving or maintaining any Collateral
shall be borne jointly and severally by the Grantors. Notwithstanding the
foregoing, the Hedge Counterparty shall have

20



--------------------------------------------------------------------------------



 



no obligation or liability regarding the Collateral or any proceeds thereof by
reason of, or arising out of, this Agreement.
     (b) To the extent not inconsistent with its obligations to the Other
Secured Parties and to the extent related to Collateral hereunder, each of RFC
and RFC Holding (i) shall execute a written declaration as referred to in clause
19.12 of the articles of association (statuten) of GMAC RFC International
Holdings Coöperatief U.A pursuant to which it terminates its membership
(lidmaatschap) of GMAC RFC International Holdings CoOperatief U.A., subject to
the occurrence of an Event of Default or the delivery of a notice in accordance
with Section 8.02 (Remedies) of the Loan Agreement and (ii) shall not revoke
such written declaration or otherwise take any action that results in such
written declaration being nullified or declared null and void.
     (c) To the extent not inconsistent with its obligations to the Other
Secured Parties, ResCap acknowledges and agrees that (a) it shall (1) not waive
any rights under nor amend, novate, repudiate, rescind or otherwise terminate or
permit to be terminated any Assigned Document constituting Collateral without
the prior written consent of the Hedge Counterparty; (2) diligently pursue any
remedies available to it for any breach of, or in respect of any claim in
relation to, any Assigned Document constituting Collateral; (3) deposit the UK
Note and any UK Note Related Security constituting Collateral issued in relation
to a UK Note pursuant to Clause 8.2 (New Note Certificate) of the Note Issuance
Facility Deed with the First Priority Collateral Agent or the Collateral Control
Agent] and (4) procure that the UK SPE complies with its obligations under
Clause 8.2 (New Note Certificate) of the Note Issuance Facility Deed, including,
without limitation, granting a power of attorney in favor of the First Priority
Collateral Agent or the Collateral Control Agent in a form set out in Schedule 9
to the Note Issuance Facility Deed; and (b) all payments received by it in
connection with the UK Note, including the proceeds of any redemption of the UK
Note whether as a result of a disposal of any assets or otherwise, shall be
deposited into an account specified by the Hedge Counterparty from time to time
in accordance with Section 4.02 of the Loan Agreement; in each case to the
extent the foregoing constitute Collateral.
     12. Agreement as to Investment Property; Voting.
Subject to Section 1(b) of this Agreement:
     (a) To the extent not inconsistent with the Grantors’ obligations to the
Other Secured Parties, all certificates or Instruments, if any, representing or
evidencing any Collateral, including any Pledged Property, shall be delivered to
and held by or on behalf of (and, in the case of the Pledged Notes, endorsed to
the order of) the Hedge Counterparty pursuant hereto, shall be in suitable form
for transfer by delivery, and shall be accompanied by all necessary endorsements
or instruments of transfer or assignment, duly executed in blank; provided that
notes evidencing individual residential mortgage loans included in Primary
Collateral need not be so delivered before September 15, 2008.
     (b) To the extent not inconsistent with the Grantors’ obligations to the
Other Secured Parties and to the extent any Collateral constitutes a
“certificated security” (as defined in Section 8-102(a)(4) of the UCC), each
Grantor shall take such other actions as necessary to grant “control” (as
defined in Section 8-106 of the UCC) to the Hedge Counterparty over such
Collateral.

21



--------------------------------------------------------------------------------



 



     (c) Not later than the Account Transfer Date, to the extent not
inconsistent with the Grantors’ obligations to the Other Secured Parties and to
the extent any of its Collateral constitutes an “uncertificated security” (as
defined in Section 8-102(a)(18) of the UCC) with a Carrying Value of $10,000,000
or more, each Grantor shall take and cause the appropriate Person (including any
issuer, entitlement holder or securities intermediary thereof) to take all
actions necessary to grant “control” (as defined in Section 8-106 of the UCC) to
the Hedge Counterparty over such Collateral including, without limitation,
causing delivery of such Collateral or causing the issuer of such Collateral, as
appropriate, to agree to comply with the instructions originated by the Hedge
Counterparty without further consent by the registered owner thereof.
     (d) Not later than the Account Transfer Date, to the extent not
inconsistent with the Grantors’ obligations to the Other Secured Parties and to
the extent any of its Collateral constitutes a “security entitlement” or a
“securities account” (as such terms are defined in Sections 8-102(a)(17) and
8-501(a), respectively, of the UCC), each Grantor shall take and cause the
appropriate Person (including any securities intermediary thereof) to take all
actions necessary to grant “control” (as defined in Section 8-106 of the UCC) to
the Hedge Counterparty over such Collateral including, without limitation,
causing to be delivered to the Hedge Counterparty an agreement, in form and
substance satisfactory to the Hedge Counterparty, executed by the securities
intermediary thereof whereby such securities intermediary agrees (i) that it
will comply with entitlement orders originated by the Hedge Counterparty without
further consent by such Grantor or any other Person with respect to all such
Collateral (it being understood that such agreement may provide that at all
times when such securities intermediary has not been notified by the Hedge
Counterparty to the contrary, the securities intermediary may comply with
entitlement orders of such Grantor), (ii) to subordinate any security interest
it may have in and to all such Collateral to the security interest of the Hedge
Counterparty therein, and (iii) that it will not agree with any Person other
than the Hedge Counterparty in any manner that would grant such Person “control”
over any such Collateral without the Hedge Counterparty’s prior written consent.
     (e) To the extent not inconsistent with its obligations to the Other
Secured Parties, each Pledgor will, from time to time upon the request of the
Hedge Counterparty, promptly deliver to the Hedge Counterparty Collateral
constituting such stock powers, instruments, and similar documents, satisfactory
in form and substance to the Hedge Counterparty, with respect to the Collateral
as the Hedge Counterparty may reasonably request and will, from time to time
upon the request of the Hedge Counterparty after the occurrence of any Default,
promptly transfer any Pledged Shares, Pledged Interests or other shares of
common stock, member interests or other ownership interests constituting
Collateral into the name of any nominee designated by the Hedge Counterparty.
     (f) To the extent not inconsistent with its obligations to the Other
Secured Parties and subject to clause (g) below, each Pledgor will, at all
times, keep pledged to the Hedge Counterparty all Pledged Shares, Pledged
Interests and all other shares of capital stock, member interests or other
ownership interests constituting Collateral, and all securities, security
entitlements and securities accounts constituting Collateral, Dividends and
Distributions constituting Collateral with respect thereto, all Pledged Notes
constituting Collateral, all interest, principal and other proceeds constituting
Collateral received by the Hedge Counterparty with respect to the Pledged Notes
constituting Collateral, all Pledged Note Liens constituting Collateral and all
other Collateral and other securities, instruments, security entitlements,
financial assets, investment property, proceeds,

22



--------------------------------------------------------------------------------



 



and rights constituting Collateral from time to time received by or
distributable to a Pledgor in respect of any Collateral.
     (g) In the event that any Dividend or Distribution constituting Collateral
is to be paid on any Pledged Share or any Pledged Interest constituting
Collateral or any payment of principal or interest constituting Collateral is to
be made on any Pledged Note constituting Collateral at a time when no Event of
Default has occurred and is continuing, such Dividend, Distribution or payment
constituting Collateral may be paid directly to the relevant Grantor. If any
Event of Default has occurred and is continuing, then any such Dividend,
Distribution or payment shall be paid directly to the Hedge Counterparty in
accordance with Section 12(h).
     (h) To the extent not inconsistent with its obligations to the Other
Secured Parties, each Pledgor agrees:
     (i) following the occurrence and during the continuance of any Event of
Default, promptly upon receipt thereof by any Pledgor and without any request
therefor by the Hedge Counterparty, to deliver (properly endorsed where required
hereby or requested by the Hedge Counterparty) to the Hedge Counterparty all
Collateral consisting of Dividends, Distributions, all interest, all principal,
all other cash payments, and all proceeds of the Collateral, all of which shall
be held by the Hedge Counterparty as additional Collateral for use in accordance
with Section 13(f); and
     (ii) after any Event of Default shall have occurred and be continuing and
the Hedge Counterparty has notified the relevant Pledgor of the Hedge
Counterparty’s intention to exercise its voting power under this clause (ii),
(A) the Hedge Counterparty may exercise (to the exclusion of such Pledgor) the
voting power and all other incidental rights of ownership with respect to any
Pledged Shares, Pledged Interests or other shares of capital stock, member
interests or other ownership interests in each case constituting Collateral and
EACH PLEDGOR HEREBY GRANTS THE HEDGE COUNTERPARTY AN IRREVOCABLE PROXY,
EXERCISABLE UNDER SUCH CIRCUMSTANCES, TO VOTE THE PLEDGED SHARES, THE PLEDGED
INTERESTS CONSTITUTING COLLATERAL, WITH SUCH PROXY TO REMAIN VALID UNTIL THE
PAYMENT IN FULL IN CASH OF ALL OBLIGATIONS, THE TERMINATION OR EXPIRATION OF ALL
COMMITMENTS; and (B) promptly to deliver to the Hedge Counterparty such
additional proxies and other documents as may be necessary to allow the Hedge
Counterparty to exercise such voting power with respect to such Collateral, in
each case to the extent not inconsistent with its obligations to Other Secured
Parties;
     (i) All Collateral constituting Dividends, Distributions, interest,
principal, cash payments, and proceeds and all rights under the UK Note and the
UK Note Related Security which may at any time and from time to time be held by
a Pledgor but which such Pledgor is then obligated to deliver to the Hedge
Counterparty, shall, until delivery to the Hedge Counterparty, be held by such
Pledgor separate and apart from its other property in trust for the Hedge
Counterparty. The Hedge Counterparty agrees that unless it has received written
notice from the Hedge Counterparty or the Hedge Counterparty that an Event of
Default shall have occurred and be continuing and the Hedge Counterparty shall
have given the notice referred to in Section 12(h)(ii), such Pledgor shall have
the exclusive voting power with respect to any shares of capital stock,

23



--------------------------------------------------------------------------------



 



member interests or other ownership interest (including any of the Pledged
Shares, Pledged Interests or UK Pledged Shares) constituting Collateral and the
Hedge Counterparty shall, upon the written request of such Pledgor, promptly
deliver (at the Grantors’ joint and several expense) such proxies and other
documents, if any, as shall be reasonably requested by such Pledgor which are
necessary to allow such Pledgor to exercise voting power with respect to any
such share of capital stock, member interests or other ownership interests
(including any of the Pledged Shares, Pledged Interests or UK Pledged Shares)
constituting Collateral; provided, however, that no vote shall be cast, or
consent, waiver, or ratification given, or action taken by any Pledgor- that
could reasonably be expected to be adverse in any material respect to the
interests of the Hedge Counterparty, or be inconsistent with or violate any
provision of the Loan Agreement, the Hedge Documents or any other Facility
Document (including this Agreement).
     (j) No Pledgor will, without the prior written consent of the Hedge
Counterparty: (A) enter into any agreement amending, supplementing, or waiving
in any material respect any provision of any Collateral consisting of any
Pledged Note, any Pledged Note Lien or any UK Pledged Share (including the
underlying instrument pursuant to which such Pledged Note, Pledged Note Lien or
UK Pledged Share is issued) or compromising or releasing or extending the time
for payment of any obligation of the maker thereof, (B) take or omit to take any
action the taking or the omission of that would result in any impairment or
alteration of any obligation of the maker of Pledged Note, Pledged Note Lien, UK
Pledged Share or other instrument constituting Collateral, (C) permit the
issuance of (x) any Collateral consisting of additional equity interests of any
Pledged Share Issuer or Pledged Interest Issuer (unless immediately upon such
issuance the same are pledged and delivered to the Hedge Counterparty pursuant
to the terms hereof, to the extent necessary to give the Hedge Counterparty a
security interest after such issue in at least the same percentage of such
Pledgor’s outstanding interests as before such issue), (y) any Collateral
consisting of securities or other ownership interests convertible voluntarily by
the holder thereof or automatically upon the occurrence or non-occurrence of any
event or condition into, or exchangeable for, any such shares or other ownership
interests, or (z) any Collateral consisting of warrants, options, contracts or
other commitments entitling any Person to purchase or otherwise acquire any such
shares or other ownership interests, or (D) enter into any agreement creating or
otherwise permit to exist, any restriction or condition upon the transfer,
voting or control of any Collateral consisting of any Pledged Share, Pledged
Interest or UK Pledged Share that could reasonably be deemed to be adverse to
the Hedge Counterparty. Each Pledgor shall provide, or cause the relevant
Pledged Share Issuer or Pledged Interest Issuer to provide, the Hedge
Counterparty with a copy of any amendment or supplement to, or modification or
waiver of, any term or provision of any of the organizational documents of such
relevant Pledged Share Issuer or Pledged Interest Issuer, provided that such
Pledgor shall not enter into any such amendment, supplement, modification or
waiver of the organizational documents of such relevant Pledged Share Issuer or
Pledged Interest Issuer which could reasonably be expected to be adverse to the
interests of the Hedge Counterparty. The Pledgors covenant and agree that they
shall not consent to or permit (1) any Collateral consisting of any Pledged
Interest to be dealt with or traded on any securities exchanges or in any
securities market or (2) any Collateral consisting of any Pledge Interest Issuer
to elect to have its Pledged Interests treated as a “security” under Article 8
of the UCC unless the relevant Pledgors have (I) caused such Collateral
consisting of any Pledged Interest to be certificated and (II) delivered all
certificates evidencing such Collateral consisting of such Pledged Interest to
the Hedge Counterparty, together with duly executed undated blank transfer
powers, or other equivalent instruments of transfer acceptable to the Hedge
Counterparty.

24



--------------------------------------------------------------------------------



 



     (k) Each Pledgor shall take such actions such that its Collateral
consisting of Pledged Interests and Pledged Shares at all times shall be duly
authorized, validly registered, fully paid and non-assessable, and shall not be
registered in violation of the organic documents of the Pledgors or the
preemptive rights of any Person, if any, or of any agreement by which the
Pledgors or any Pledged Share Issuer or Pledged Interest Issuer is bound.
     13. Defaults and Events of Default; Remedies.
     (a) Each Grantor hereby irrevocably appoints the Hedge Counterparty its
attorney-in-fact, with-full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, from time to time, upon the occurrence
and during the continuation of an Event of Default, to take any action and to
execute any instrument which the Hedge Counterparty may request to accomplish
the purposes of this Agreement, including (i) to ask, demand, collect, sue for,
recover, compromise, receive and give acquittance and receipts for moneys due
and to become due under or in respect of any of the Collateral, (ii) to receive,
endorse, and collect any drafts or other Collateral in connection with clause
(i) above, (iii) to file any claims or take any action or institute any
proceedings which the Hedge Counterparty may request for the collection of any
of the Collateral or otherwise to enforce the rights of the Hedge Counterparty
with respect to any of the Collateral, and (iv) to perform the affirmative
obligations of such Grantor hereunder. EACH GRANTOR HEREBY ACKNOWLEDGES,
CONSENTS AND AGREES THAT THE POWER OF ATTORNEY GRANTED PURSUANT TO THIS SECTION
13 IS IRREVOCABLE AND COUPLED WITH AN INTEREST AND SHALL BE EFFECTIVE UNTIL ALL
OBLIGATIONS HAVE BEEN PAID IN FULL IN CASH AND ALL COMMITMENTS HAVE TERMINATED.
     (b) If an Event of Default shall have occurred and be continuing, in
addition to its rights in the foregoing clause (a) and without limiting the
generality of such clause, the Hedge Counterparty may exercise from time to time
any rights and remedies available to it under the UCC, under any other
applicable Requirements of Law and in the clauses (c) through (g) set forth
below in this Section 13.
     (c) Each Grantor agrees, (i) at the Hedge Counterparty’s request if a
Default has occurred and is continuing, to assemble, at its expense, all its
Inventory and other Goods (other than Fixtures) and all records for all
Collateral at a convenient place or places acceptable to the Hedge Counterparty,
and (ii) if an Event of Default has occurred and is continuing, at the Hedge
Counterparty’s request, to execute all such documents and do all such other
things which may be necessary or desirable in order to enable the Hedge
Counterparty or its nominee to be registered as owner of the Intellectual
Property with any competent registration authority.
     (d) Notice of the intended disposition of any Collateral may be given by
first-class mail, hand-delivery (through a delivery service or otherwise),
facsimile or E-mail, and shall be deemed to have been “sent” upon deposit in the
U.S. mails with adequate postage properly affixed, upon delivery to an express
delivery service, upon the electronic submission through telephonic services or,
if by facsimile transmission, when sent against mechanical confirmation of
successful transmission, as applicable. Each Grantor hereby agrees and
acknowledges that: (i) with respect to Collateral that is (A) perishable or
threatens to decline speedily in value or (B) is of a type customarily sold on a
recognized market, no notice of disposition need be given; and (ii) with

25



--------------------------------------------------------------------------------



 



respect to Collateral not described in clause (i) above, notification sent after
default and at least ten days before any proposed disposition provides notice
within a reasonable time before disposition.
     (e) Each Grantor hereby agrees and acknowledges that a disposition (i) made
in the usual manner on any recognized market, (ii) at the price current in any
recognized market at the time of disposition or (iii) in conformity with
reasonable commercial practices among dealers in the type of property subject to
the disposition shall, in each case, be deemed commercially reasonable.
     (f) Any cash proceeds of any disposition by the Hedge Counterparty of any
of the Collateral shall be applied by the Hedge Counterparty, first, to payment
of the Hedge Counterparty’s expenses in connection with the Collateral,
including without limitation, attorneys’ fees and legal expenses, and thereafter
to the payment of any and all of the Obligations in such order of application as
the Hedge Counterparty may from time to time direct, and thereafter any surplus
will be paid to the applicable Grantor or as a court of competent jurisdiction
shall direct. The Hedge Counterparty need not apply or pay over for application
noncash proceeds of collection and enforcement unless (i) the failure to do so
would be commercially unreasonable and (ii) the applicable Grantor has provided
the Hedge Counterparty with a written demand to apply or pay over such noncash
proceeds on such basis. To the extent permitted by applicable law and to the
extent not inconsistent with its obligations to the Other Secured Parties, each
Grantor waives all claims, damages and demands it may acquire against the Hedge
Counterparty arising out of the exercise by the Hedge Counterparty of any rights
hereunder.
     (g) [Reserved]
     (h) If any Event of Default has occurred and is continuing, the Hedge
Counterparty may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party on default under the UCC (whether or not
the UCC applies to the affected Collateral) and also may, without notice except
as specified below, (or, if notice cannot be waived under the UCC, as required
to be provided by the UCC) sell the Collateral or any part thereof in one or
more parcels at public or private sale, at any of the Hedge Counterparty’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Hedge Counterparty may deem commercially reasonable. Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ prior notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Hedge Counterparty shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Hedge Counterparty may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.
     (i) If any Event of Default has occurred and is continuing, the Hedge
Counterparty may transfer all or any part of the Collateral into the name of the
Hedge Counterparty or its nominee, with or without disclosing that such
Collateral is subject to the lien and security interest hereunder, notify the
parties obligated on any of the Collateral to make payment to the Hedge
Counterparty of any amount due or to become due thereunder, enforce collection
of any of the Collateral by suit or otherwise, and surrender, release or
exchange all or any part thereof, or compromise or extend or renew for any
period (whether or not longer than the original period) any obligations of any
nature

26



--------------------------------------------------------------------------------



 



of any party with respect thereto, endorse any checks, drafts, or other writings
in any Grantor’s name to allow collection of the Collateral, take control of any
proceeds of the Collateral, and execute (in the name, place and stead of each
Grantor) endorsements, assignments, transfer powers and other instruments of
conveyance or transfer with respect to all or any of the Collateral.
     (j) To the extent not inconsistent with its obligations to the Other
Secured Parties, each Grantor agrees that in any sale of any of the Collateral
whenever an Event of Default shall have occurred and be continuing, the Hedge
Counterparty is hereby authorized to comply with any limitation or restriction
in connection with such sale as it may be advised by counsel is necessary in
order to avoid any violation of applicable Requirements of Law (including
compliance with such procedures as may restrict the number of prospective
bidders and purchasers, require that such prospective bidders and purchasers
have certain qualifications, and restrict such prospective bidders and
purchasers to persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental regulatory authority or official,
and, to the extent not inconsistent with its obligations to the Other Secured
Parties, each Grantor further agrees that such compliance shall not result in
such sale being considered or deemed not to have been made in a commercially
reasonable manner, nor shall the Hedge Counterparty be liable nor accountable to
the Grantors for any discount allowed by the reason of the fact that such
Collateral is sold in compliance with any such limitation or restriction. The
Hedge Counterparty may sell the Collateral without giving any warranties or
representations as to the Collateral. The Hedge Counterparty may disclaim any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
     14. Limitation on Duty in Respect of Collateral. Beyond the exercise of
reasonable care in the custody and preservation thereof, the Hedge Counterparty
will have no duty as to any Collateral in its possession or control or in the
possession or control of any sub-agent or bailee or any income therefrom or as
to the preservation of rights against prior parties or any other rights
pertaining thereto. The Hedge Counterparty will be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equal to that which it accords its own property, and will not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of any act or omission of any sub-agent or bailee
selected by the Hedge Counterparty in good faith or by reason of any act or
omission by the Hedge Counterparty pursuant to instructions from the Hedge
Counterparty, except to the extent that such liability arises from the Hedge
Counterparty’s gross negligence or willful misconduct.
     To the extent that applicable law imposes duties on the Hedge Counterparty
to exercise remedies in a commercially reasonable manner, each Grantor
acknowledges and agrees that it is commercially reasonable for the Hedge
Counterparty (a) to fail to incur expenses reasonably deemed significant by the
Hedge Counterparty to prepare Collateral for disposition or otherwise to
complete raw material or work-in-process into finished goods or other finished
products for disposition, (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove liens or

27



--------------------------------------------------------------------------------



 



encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against Account Debtors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other Persons, whether or not in the
same business as the Grantors, for expressions of interest in acquiring all or
any portion of the Collateral, (g) to hire one or more professional auctioneers
to assist in the disposition of Collateral, whether or not the collateral is of
a specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, including, without limitation,
any warranties of title, (k) to purchase insurance or credit enhancements to
insure the Hedge Counterparty against risks of loss, collection or disposition
of Collateral, or to provide to the Hedge Counterparty a guaranteed return from
the collection or disposition of Collateral or (1) to obtain the services of
brokers, investment bankers, consultants and other professionals to assist the
Hedge Counterparty in the collection or disposition of any of the Collateral.
Each Grantor acknowledges that the purpose of this Section is to provide
non-exhaustive indications of what actions or omissions by the Hedge
Counterparty would not be commercially unreasonable in the Hedge Counterparty’s
exercise of remedies against the Collateral and that other actions or omissions
by the Hedge Counterparty shall not be deemed commercially unreasonable solely
on account of not being specifically referred to in this Section. Without
limitation upon the foregoing, nothing contained in this Section shall be
construed to grant any right to a Grantor or to impose any duties on the Hedge
Counterparty that would not have been granted or imposed by this Agreement or by
applicable Requirements of Law in the absence of this Section.
     15. Relationship to First Priority Security Agreement; First Priority
Collateral Agent.
     (a) Notwithstanding anything herein to the contrary, to the extent that the
Obligations are secured under the First Priority Security Agreement, the Hedge
Counterpart), agrees not to exercise its rights or take any action under this
Agreement, unless such action is authorized, or such right granted, to the Hedge
Counterparty as a Lender Party under the First Priority Security Agreement.
     (b) Notwithstanding anything herein to the contrary and prior to the
Discharge of First Priority Claims (as defined in the Intercreditor Agreement),
to the extent that the Obligations are not secured under the First Priority
Security Agreement, the Hedge Counterparty agrees not to exercise its rights or
take any action under this Agreement which would materially conflict with, or
interfere with the arrangements contemplated by, the First Priority Security
Agreement and the Intercreditor Agreement.
     16. General.
     If, at the option of the relevant Grantor or as required pursuant to the
Facility Documents, a Grantor shall cause any Subsidiary that is not a Grantor
to become a Grantor hereunder, such Subsidiary shall execute and deliver to the
Hedge Counterparty a joinder agreement substantially in the form of Attachment
II with such other changes as may be acceptable to the Hedge Counterparty

28



--------------------------------------------------------------------------------



 



(each a “Joinder Agreement”), and shall thereafter for all purposes be a party
hereto and have the same rights and obligations as a Grantor party hereto on the
date hereof.
     In the alternative, if any Grantor shall cause any Subsidiary that is not a
Grantor to become a Grantor under the Facility Documents by executing a joinder
agreement under the First Priority Security Agreement, such Subsidiary shall
deliver to the Hedge Counterparty such joinder agreement upon execution for
acknowledgement by the Hedge Counterparty, and upon acknowledgement of such
Joinder Agreement by the Hedge Counterparty such Subsidiary shall thereafter for
all purposes be a party hereto and have the same rights and obligations as a
Grantor party hereto on the date hereof.
     Each Grantor agrees that a carbon, photographic or other reproduction of
this Agreement is sufficient as a financing statement. The Grantors hereby
ratify their authorization contained in Section 11(a)(i) for the Hedge
Counterparty to have filed in any Uniform Commercial Code jurisdiction prior to
the date hereof any financing statement or amendment thereto filed prior to the
date hereof.
     All notices hereunder shall be in writing (including facsimile
transmission) and shall be sent, in the case of any Grantor, to the address of
such Grantor shown on Schedule XI to the First Priority Security Agreement and,
in the case of the Hedge Counterparty, at its address set forth on Schedule XI
to the First Priority Security Agreement, or to such other address as such party
may, by written notice received by the other parties, have designated as its
address for such purpose. Notices sent by facsimile transmission or e-mail shall
be deemed to have been given when sent against mechanical confirmation of
successful transmission; notices sent by mail shall be deemed to have been given
three Business Days after the date when sent by registered or certified mail,
postage prepaid; and notices sent by hand delivery or overnight courier shall be
deemed to have been given when received.
     To the extent not inconsistent with its obligations to the Other Secured
Parties, each of the Grantors agrees to pay, jointly and severally, all fees and
expenses, including reasonable attorneys’ fees, paid or incurred by the Hedge
Counterparty in endeavoring to collect all or any portion of the Obligations of
any Grantor and in enforcing this Agreement against any Grantor, and all such
fees and expenses shall constitute Obligations.
     No delay on the part of the Hedge Counterparty in the exercise of any right
or remedy shall operate as a waiver thereof, and no single or partial exercise
by the Hedge Counterparty of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.
     This Agreement shall remain in full force and effect until all Obligations
have been paid in full in cash and the Hedge Documents have terminated. If at
any time all or any part of any payment theretofore applied by the Hedge
Counterparty to any of the Obligations is or must be rescinded or returned by
the Hedge Counterparty for any reason whatsoever (including, without limitation,
the insolvency, bankruptcy or reorganization of any Grantor), such Obligations
shall, for the purposes of this Agreement, to the extent that such payment is or
must be rescinded or returned, be deemed to have continued in existence,
notwithstanding such application by the Hedge Counterparty, and this Agreement
shall continue to be effective or be reinstated, as the case may be,

29



--------------------------------------------------------------------------------



 



as to such Obligations, all as though such application by the Hedge Counterparty
had not been made.
     Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable Requirements of Law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. Consistent with the foregoing,
and notwithstanding any other provision of this Agreement to the contrary, in
the event that any action or proceeding is brought in whatever form and in
whatever forum seeking to invalidate any Grantor’s obligations under this
Agreement under any fraudulent conveyance, fraudulent transfer theory, or
similar avoidance theory, whether under state or federal law, such Grantor (the
“Affected Person”), automatically and without any further action being required
of such Affected Person or the Hedge Counterparty, shall be liable under this
Agreement only for an amount equal to the maximum amount of liability that could
have been incurred under applicable law by such Affected Person under any pledge
to secure the Obligations (or any portion thereof) at the time of the execution
and delivery of this Agreement (or, if such date is determined not to be the
appropriate date for determining the enforceability of such Affected Person’s
obligations hereunder for fraudulent conveyance or transfer (or similar
avoidance) purposes, on the date determined to be so appropriate) without
rendering such a hypothetical pledge voidable under applicable Requirements of
Law relating to fraudulent conveyance, fraudulent transfer, or any other grounds
for avoidance (such highest amount determined hereunder being any such Affected
Person’s “Maximum Amount”), and not for any greater amount, as if the stated
amount of this Pledge Agreement as to such Affected Person had instead been the
Maximum Amount. This paragraph is intended solely to preserve the rights of
Hedge Counterparty under this Agreement to the maximum extent not subject to
avoidance under applicable Requirements of Law, and neither any Affected Person
nor any other person or entity shall have any right or claim under this Section
with respect to the limitation described in this Agreement, except to the extent
necessary so that the obligations of any Affected Person under this Agreement
shall not be rendered voidable under applicable Requirements of Law. Without
limiting the generality of the foregoing, the determination of a Maximum Amount
for any Affected Person pursuant to the provisions of the second preceding
sentence of this Section shall not in any manner reduce or otherwise affect the
obligations of any other Grantor (including any other Affected Person) under the
provisions of this Agreement.
     This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until all Obligations
have been paid in full in cash and the Hedge Documents shall have terminated,
(b) be binding upon each Grantor and its successors, transferees and assigns,
and (c) inure, together with the rights and remedies of the Hedge Counterparty
hereunder, to the benefit of the Hedge Counterparty and its successors,
transferees and assigns. No Grantor may assign (unless otherwise permitted under
the terms of the Facility Documents) any of its obligations hereunder without
the prior written consent of the Hedge Counterparty.
     This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement. At any time after the date of this
Agreement, one or more additional Persons may become parties hereto by executing
and delivering to the Hedge Counterparty a counterpart of this Agreement
together with supplements to

30



--------------------------------------------------------------------------------



 



the Schedules hereto setting forth all relevant information with respect to such
party as of the date of such delivery. Immediately upon such execution and
delivery (and without any further action), each such additional Person will
become a party to, and will be bound by all the terms of, this Agreement.
     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
(BUT WITH. REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).
     EACH PARTY HEREBY REPRESENTS AND WARRANTS THAT IT HAS NO RIGHT TO IMMUNITY
FROM THE SERVICE OF PROCESS OR JURISDICTION OR ANY JUDICIAL PROCEEDINGS OF ANY
COMPETENT COURT OR FROM EXECUTION OF ANY JUDGMENT OR FROM THE EXECUTION OR
ENFORCEMENT THEREIN OF ANY ARBITRATION DECISION IN RESPECT OF ANY SUIT, ACTION,
PROCEEDING OR ANY OTHER MATTER ARISING OUT OF OR RELATING TO ITS OBLIGATIONS
UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND TO THE EXTENT
THAT ANY PARTY IS OR BECOMES ENTITLED TO ANY SUCH IMMUNITY WITH RESPECT TO THE
SERVICE OF PROCESS OR JURISDICTION OR ANY JUDICIAL PROCEEDINGS OF ANY COMPETENT
COURT, AND TO THE EXTENT PERMITTED BY LAW, IT DOES HEREBY AND WILL IRREVOCABLY
AND UNCONDITIONALLY AGREE NOT TO PLEAD OR CLAIM ANY SUCH IMMUNITY WITH RESPECT
TO ITS OBLIGATIONS OR ANY OTHER MATTER UNDER OR ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     EACH PARTY HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR PURPOSES
OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. EACH PARTY HERETO HEREBY CONSENTS TO PROCESS BEING
SERVED IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, OR ANY
DOCUMENT DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO ITS
RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THIS AGREEMENT OR TO
ANY OTHER ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR ELECTRONIC NOTICE TO
THE OTHER PARTIES. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF ANY PARTY HERETO
TO BRING SUIT IN THE COURTS OF ANY JURISDICTION.

31



--------------------------------------------------------------------------------



 



     EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL
BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
     The terms of this Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto, the holders of Obligations and their respective
successors and permitted assignees; provided that the Hedge Counterparty shall
enforce this Agreement on behalf of all holders of Obligations.
     This Agreement is a Facility Document, and may only be amended, waived or
otherwise modified by written agreement with the prior written consent of the
Hedge Counterparty and the Borrowers; provided, however, that this Agreement may
be supplemented by Joinder Agreements duly executed by each Grantor directly
affected thereby and by updates or supplements to any Schedules, Attachments or
Annexes hereto delivered in accordance with the First Priority Security
Agreement and acknowledged by the Hedge Counterparty.
     17.Foreign Pledge Agreements.
     (a) Notwithstanding anything to the contrary contained herein or in any
other Facility Document, in the event that any Collateral is also pledged to the
Hedge Counterparty to secure the Obligations by any Grantor pursuant to any
security, pledge or similar agreement governed by foreign law (a “Foreign Pledge
Agreement”) and the provisions of such Foreign Pledge Agreement conflict with
the provisions of this Agreement, the applicable Grantor shall comply with the
provisions of such Foreign Pledge Agreement and shall not be deemed to have
breached any representation or covenant contained herein or in any other
Facility Document as a result thereof.
     (b) If Supporting Assets with respect to the Dutch VFLN Receivables or the
UK Note, in each case to the extent constituting Collateral, are the subject of
a Collateral Disposition at a time when (x) the Fair Market Value of such
Supporting Assets is less than (y) the Carrying Value thereof as of the Closing
Date (the difference between such amounts beings the “Adjustment Amount”);
ResCap shall be entitled, following consultation with the Hedge Counterparty, to
reduce the outstanding principal balance of the Dutch VFLN Receivables or the UK
Note, as applicable, by the Adjustment Amount; provided that such Collateral
Disposition complies with the applicable requirements of the Loan Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and
year first above written.

            RESIDENTIAL FUNDING COMPANY, LLC,
as Grantor
      By:   /s/ Melissa White       Name:    Melissa White       Title:    
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            GMAC MORTGAGE, LLC, as Grantor
      By:   /s/ Melissa White       Name:    Melissa White       Title:   
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            RESIDENTIAL CAPITAL, LLC,
as Grantor
      By:   /s/ Elizabeth T. Kelly       Name:    Elizabeth T. Kelly     
Title:    Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            HOMECOMINGS FINANCIAL, LLC,
as Grantor
      By:   /s/ Melissa White       Name:    Melissa White       Title:   
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            GMAC-RFC HOLDING COMPANY, LLC,
as Grantor
      By:   /s/ Melissa White       Name:    Melissa White       Title:   
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            GMAC RESIDENTIAL HOLDING COMPANY, LLC,
as Grantor
      By:   /s/ Melissa White       Name:    Melissa White       Title:   
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            DEVELOPERS OF HIDDEN SPRINGS, LLC,
as Grantor
      By:   /s/ Donald McConnell       Name:    Donald McConnell     Title:   
Assistant Secretary   

 



--------------------------------------------------------------------------------



 



         

            DOA HOLDING PROPERTIES, LLC,
as Grantor
      By:   /s/ Donald McConnell       Name:    Donald McConnell     Title:   
Assistant Secretary  

 



--------------------------------------------------------------------------------



 



         

            RFC ASSET HOLDINGS II, LLC,
as Grantor
      By:   /s/ Melissa White       Name:    Melissa White       Title:   
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            PASSIVE ASSET TRANSACTIONS, LLC,
as Grantor
      By:   /s/ Melissa White       Name:    Melissa White       Title:   
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            RESIDENTIAL MORTGAGE REAL ESTATE HOLDINGS, LLC,
as Grantor
    By:   /s/ Melissa White       Name:    Melissa White      Title:   
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            RESIDENTIAL FUNDING REAL ESTATE HOLDINGS, LLC,
as Grantor
      By:   /s/ Melissa White       Name:    Melissa White       Title:   
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            HOMECOMINGS FINANCIAL REAL ESTATE HOLDINGS, LLC,
as Grantor
      By:   /s/ Melissa White       Name:    Melissa White       Title:   
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            EQUITY INVESTMENT I, LLC,
as Grantor
      By:   /s/ Donald McConnell       Name:    Donald McConnell     Title:   
Assistant Secretary   

 



--------------------------------------------------------------------------------



 



         

            EQUITY INVESTMENT IV, LLC,
as Grantor
      By:   /s/ Donald McConnell       Name:    Donald McConnell     Title:   
Assistant Secretary   

 



--------------------------------------------------------------------------------



 



         

            GMAC MODEL HOME FINANCE I, LLC,
as Grantor
      By:   /s/ Donald McConnell       Name:    Donald McConnell     Title:   
Assistant Secretary   

 



--------------------------------------------------------------------------------



 



         

            GMAC HOME SERVICES, LLC,
as Grantor
      By:   /s/ James N. Young       Name:    James N. Young      Title:   
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            GMAC, LLC,
as Hedge Counterparty
      By:   /s/ David C.Walker       Name:    David C. Walker      Title:   
Group Vice President & Treasurer   

 



--------------------------------------------------------------------------------



 



         

ATTACHMENT I
TO HEDGE PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
FINANCING SPV EQUITY INTERESTS

 



--------------------------------------------------------------------------------



 



ATTACHMENT II
TO HEDGE PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
FORM OF JOINDER
     This JOINDER AGREEMENT, dated as of _________ ____, 20 ___, is delivered
pursuant to Section 16 of the Hedge Pledge and Security Agreement and
Irrevocable Proxy, dated as of August 13, 2008, among Residential Funding
Company, LLC (“RFC”), GMAC Mortgage LLC (“GMACM”), certain of their Affiliates
from time to time parties thereto as Grantors, and GMAC, LLC (“GMAC”), as Hedge
Counterparty (as amended, supplemented, restated or otherwise modified from time
to time, the “Hedge Pledge and Security Agreement”), and pursuant to Section 15
of the First Priority Pledge and Security Agreement and Irrevocable Proxy, dated
as of June 4, 2008, among RFC, GMACM, certain of their Affiliates from time to
time parties thereto as Grantors, GMAC, as Lender and Lender Agent, and Wells
Fargo Bank, N.A., as First Priority Collateral Agent (as amended, supplemented,
restated or otherwise modified from time to time, the “First Priority Pledge and
Security Agreement”). Capitalized terms used herein without definition are used
as defined in the Hedge Pledge and Security Agreement.
     By executing and delivering this Joinder Agreement, [                    ]
(the “New [Grantor]”), as provided in Section 16 of the Hedge Pledge and
Security Agreement [and Section 15 of the First Priority Pledge and Security
Agreement], hereby becomes a party to the Hedge Pledge and Security Agreement
[and the First Priority Pledge and Security Agreement, in each case] as [a/an
[Additional Account Party] [Equity Pledgor] [FABS Grantor] [a Grantor that is a
Guarantor] thereunder with the same force and effect as if originally named as
[a/an [Additional Account Party] [Equity Pledgor] [FABS Grantor]] [a Grantor
that is a Guarantor] therein and, without limiting the generality of the
foregoing, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations, hereby mortgages, pledges, assigns, transfers and
hypothecates to the Hedge Counterparty [and to the First Priority Collateral
Agent for the benefit of the Lender Parties], and grants to the Hedge
Counterparty [and to the First Priority Collateral Agent for the benefit of the
Lender Parties], a lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of the New [Grantor] described in Annex
A and expressly assumes all obligations and liabilities of [a/an [Additional
Account Party] [Equity Pledgor] [FABS Grantor]] [a Grantor that is a Guarantor]
thereunder. The New [Grantor] hereby agrees to be bound as [a/an [Additional
Account Party] [Equity Pledgor] [FABS Grantor] [a Grantor that is a Guarantor]
for the purposes of the Hedge Pledge and Security Agreement [and the First
Priority Pledge and Security Agreement].
     In addition to the foregoing, the New [Grantor] hereby agrees to be bound
by the terms and conditions of the Intercreditor Agreement [and the Loan
Agreement] ([each] as defined under the Hedge Pledge and Security Agreement, and
as amended, supplemented, amended and restated or otherwise modified from time
to time) as if it had signed as an Obligor thereunder.
     The information set forth in Annex B is hereby added to the information set
forth in Schedules I through XI and Attachment I to the First Priority Pledge
and Security Agreement. By

 



--------------------------------------------------------------------------------



 



acknowledging and agreeing to this Joinder Agreement, the New [Grantor] hereby
agrees that this Joinder Agreement may be attached to the Hedge Pledge and
Security Agreement [and the First Priority Pledge and Security Agreement] and
that the Collateral listed on Annex A to this Joinder Amendment shall be and
become part of the Collateral referred to in the Hedge Pledge and Security
Agreement [and the First Priority Pledge and Security Agreement] and shall
secure all Obligations.
     The New [Grantor] hereby represents and warrants that each of the
representations and warranties contained in Section 7 of the Hedge Pledge and
Security Agreement [and Section 6 of the First Priority Pledge and Security
Agreement] applicable to it is true and correct on and as the date hereof as if
made on and as of such date.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to
be duly executed and delivered as of the date first above written.

                      [NEW GRANTOR]
 
           
 
      By:    
 
           
 
      Name:    
 
      Title:     ACKNOWLEDGED AND AGREED         AS OF THE DATE FIRST ABOVE
WRITTEN:        
 
            GMAC, LLC   [GMAC, LLC as Hedge Counterparty   as Lender Agent]
 
           
By:
      [By:    
 
           
Name:
      Name:    
Title:
      Title:]    
 
            [WELLS FARGO BANK, N.A.,   [WELLS FARGO BANK, N.A., as Collateral
Control Agent]   as First Priority Collateral Agent]
 
           
[By:
      [By:    
 
           
Name:
      Name:    
Title:]
      Title:]    
 
            ACKNOWLEDGED AND AGREED FOR     THE PURPOSES OF THE LOAN AGREEMENT  
  AS OF THE DATE FIRST ABOVE WRITTEN:]    
 
            [GMAC MORTGAGE, LLC]   [RESIDENTIAL FUNDING COMPANY, LLC]
 
           
[By:
      [By:    
 
           
Name:
      Name:    
Title:]
      Title:]    

 



--------------------------------------------------------------------------------



 



ANNEX A
TO JOINDER AGREEMENT
Description of Collateral
As used in the Joinder Agreement to which this Annex A is attached, the
“Collateral” of the New -[Grantor]-executing-this Joinder Agreement-shall mean
with respect to such New [Grantor]:
(I) All of such New [Grantor]’s right, title and interest, in, to, and under,
whether now or hereafter existing, owned or acquired and wherever located and
howsoever created, arising or evidenced, all of the following, but in each case
for the purposes of the Hedge Pledge and Security Agreement, only to the extent
constituting Financing Assets:
[Describe pledged collateral, which should be consistent with the collateral
descriptions in Sections 2, 3, 4 or 5 as appropriate];
and for the purposes of the Hedge Pledge and Security Agreement, (II) All of
each such New [Grantor]’ s right, title and interest, in, to, and under, whether
now or hereafter existing, owned or acquired and wherever located and howsoever
created, arising or evidenced, all of the following:
     (a) Financing Assets;
     (b) Whole Loan Mortgages;
     (c) Securities;
     (d) Financing SPV Equity Interests; and
     (e) proceeds therefrom.
provided that, notwithstanding the foregoing, the “Collateral” described in
(I) and (II) of this Annex A shall not include Excluded Assets.
The New [Grantor] shall, from time to time, execute and deliver to the Hedge
Counterparty [or to the Lender Agent], as [the Hedge Counterparty][such party]
may reasonably request, all such supplements and amendments hereto and all such
financing statements, continuation statements, instruments of further assurance
and other instruments, and shall take such other action as the Hedge
Counterparty [or the Lender Agent] reasonably deems necessary or advisable to
ensure a [first priority,] perfected security interest in all or any portion of
the Collateral.

 



--------------------------------------------------------------------------------



 



ANNEX B
TO JOINDER AGREEMENT
Updated Information to Schedules I-XI and Attachment I
to First Priority Pledge and Security Agreement

 